Daniel, Judge.
A party to a bill or note is, in general, a competent witness in an action on such instrument, unless he be directly interested in the event of the suit. If his interest be equally affected, whichever way the verdict goes, he is competent to give evidence for either party. 2 Stark. Ev. 179 — 1 Leigh N. P. 501. In this case, if the witness, (being the principal obligor,) had not been released, he would have had an interest in the event of the suit, to the amount of the defendant’s cost, in case he were cast. For the surety would then be entitled to recover of the witness, not only the money mentioned in the bond, which the obligee had recovered of him, but also the cost which he was put to in the action. Jones v. Brooke, 4 Taunt. 464—Burgess v. Cuttill, 25 Eng. Com L. 398. Whereas, if the plaintiff should fail in this action, he could not recover the cost which he had expended in a suit thereafter to be brought against the witness, the principal obligor in the bond. The witness having had an interest in the event of the cause to the extent *160above mentioned, the defendant released him before his deposition was taken, and he then became a competent witness. The judgment must be affirmed.
Per Curiam. Judgment affirmed.